 

IN THE UNITED sTATEs DISTRICT CoURT §§ gsa § '*‘
FoR THE DISTRICT oF MoN'rANA JAN 1 5 mg
BILLINGS DIvIsIoN

C|erk, U S District Court
District Of Montana

swings
UNITED STATES OF AMERICA, Cause No. CV 18-17-BLG-SPW
Plaintiff,
vs. ORDER
MICHAEL ARNOLD DELACK,
Defendant.

 

 

On January 2, 2019, counsel for Defendant Delack moved the Court to
correct the sentence under Federal Rule of Criminal Procedure 35(a). Delack
argues that the First Step Act’s revision of the safety valve, see 18 U.S.C. §
3553(f), should have applied in his case. See Mot. to Correct (Doc. 46) at 1~2.

The First Step Act Was enacted into law on December 21, 2018, When the
President signed it. See U.S. Const. Art. I, § 7, cl. 2. Section 402 of the Act,
which implemented the safety valve amendment, says “[t]he amendments made by

this section shall apply only to a conviction entered on or after the date of

enactment of this Act.” See FIRST STEP Act of 2018, Pub. L. No. 115- ,1 S.

 

' The Oft`lce of the F ederal Register at the National Archives and Records
Administration has advised the Administrative Off`lce of the United States Courts that public law
numbers are not assigned during a federal government shutdown. See also National Archives

l

756,tit.1v, § 402(b) (Dec. 21, 2018).

Delack pled guilty on August 9, 2018, and Was sentenced on Decernber 19,

2018. The Act does not apply to him.

Accordingly, IT IS HEREBY ORDERED that Delack’s motion to correct
the sentence (Doc. 46) is DENIED.

DATED this A§'d' ay ofJanuary, 2019.

y /”. mg
Susan P. Watters

United States District Court

 

and Records Administration Contingency Plan at lO, § 103 .4(b)(3) (Jan. 14, 2019), available at
https://WWW.archives.gov/contingency-plan (accessed Jan. 15, 2019).
2

